DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

INVENTIONS
Group 1, claim(s) 1-3, 7-8, 11, 14, 16-17, 21, 22, 32 and 40 drawn to a peptide capable of induced self-assembly by a bioactive molecule, the peptide comprising (i) a hydrogelation promoting amino acid sequence and (ii) an oligomerization sequence.

Group 2, claims 23 and 31, a product formed by exposing a peptide of claim 1 to a bioactive molecule that induces oligomerization and hydrogelation.

Group 3, claims 25, 27 and 28, an oligomerized product comprising two or more peptides according to claim 1 in activated form having a random structure.

Group 4, claim 41, a method for delivering a therapeutic agent to an individual comprising administering an oligomerized product according to claim 27. 

Group 5, claim 42, a method for delivering a therapeutic agent to an individual comprising administering an oligomerized product according to claim 40. 

Group 6, claim 46, a method for promoting wound healing comprising administering an therapeutically effective amount of two or more peptides according to claim 1 wherein the administering is effective to activate the two or more peptides and induce oligomerization of the activated two or more peptides. 

Group 7, claim 61, a method for promoting an immune response in an individual comprising administering a therapeutically effective amount of the pharmaceutical composition according to claim 32, wherein the composition further comprises an antigen. 

Group 8, claim 65, a method for promoting an immune response in an individual comprising administering a therapeutically effective amount of the pharmaceutical composition according to claim 23, wherein the oligomerized product further comprises an antigen. 

Group 9, claim 73, a method for causing oligomerization and/or hydrogelation of two or more peptide, the method comprising contacting two or more peptides according to claim 1 with a bioactive activator sufficient to induce oligomerization and hydrogelation. 

Group 10, claim 78, a method for selectively sequestering ATP, comprising contacting ATP, in an aqueous environment, with a peptide according to claim 17. 

Group 11, claim 83, a method for inhibiting cancer cell efflux of an antineoplastic agent, anticancer drug, or chemotherapeutic drug, comprising contacting a cancer cell with a solution comprising two or more peptides according to claim 17. 

Group 12, claim 86, a method for treating a patient having cancer, comprising administering a solution comprising two or more peptides according to claim 17. 

Group 13, claim 88, a method for treating a patient having cancer, comprising administering an oligomerized product of claim 28 that comprises any one of an antineoplastic agent, an anticancer drug, or a chemotherapeutic drug retained within the structure of the oligomerized product. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

 Groups 1-13 lack unity of invention because even though the inventions of these groups require the technical feature of a peptide capable of induced self-assembly by a bioactive molecule, the peptide comprising (i) a hydrogelation promoting amino acid sequence and (ii) an oligomerization seqence, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Xu, US 20150306232.  Xu teaches a peptide having the sequence FFKY (Xu, e.g., 0078). The peptide includes a motif for enabling self-assembly and hydrogelation (FF) and an additional sequence (KY) which enables attachment of biomolecules and functionalization (Y(p)) offering a handle for enzyme instructed hydrogelation. Together the incorporation of K and Y(p) with NapFF provides a versatile hydrogelator precursor NapFFKY which undergoes enzymatic hydrogelation (Xu, e.g., 0078). The peptide comprises a hydrogelation promoting sequence (KK) and an oligomerization sequence (KY). This is a peptide capable of induced self-assembly since NapFFKY is capable of enzymatic hydrogelation, i.e., self-assembly by a bioactive molecule. This peptide includes an N terminal bound napthylacetyl group (Nap) meeting the further limitations of claim 17. See Xu, e.g., ¶ 0042 first structure:

    PNG
    media_image1.png
    323
    582
    media_image1.png
    Greyscale


Xu teaches the peptide in composition, e.g., lotion, cream, gel, supramolecular structure, hydrogel (Xu, e.g., claims 58-59) with an anticancer agent (Xu, e.g., 0046), a fluorophore (Xu, e.g., 0048) and effective to treat inflammatory conditions (Xu, e.g., claims 53-57) or cancer (Xu, e.g., 0146).
The subject matter of claim 1 is not novel.
Consequently, Groups 1-13 are not linked by a common or corresponding special technical feature and does not meet the requirements of unity of invention as defined in Rules 13.1, 13.2 and 37 CFR 1.475(a), and accordingly, the identified groups lack "unity of invention", and do not relate to one invention or to a single inventive concept.  

SPECIES
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under Rules 13.1, 13.2 and 37 CFR 1.475(a). 
The species are as follows: 

Please elect a single peptide of claim 1, fully defined as an exact structure. An example of a fully responsive election could be napthylacetyl-FFKKFKLFL (SEQ ID NO:1) as recited in claim 22. An election of a genus or a Markush is not an election of species.  
The species listed above do not relate to a single inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding technical features for the following reasons: the genera to which the species belong is not new (claim 1) as evident from the teachings of Xu enumerated above. Each of the species are distinct structures in which a significant structural element is not shared by all of the alternatives.
The following claims are generic to the species: all except claim 22.
A fully responsive election will require election of an invention Group and Species A. 

 Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

JOINT INVENTORS
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

REJOINDER
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

CORRESPONDENCE
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615